department of the treasury internal_revenue_service washington d c date number info release date cc tege eoeg et1 - genin-113007-02 uilc memorandum for director internal_revenue_service center cincinnati oh attn technical unit from subject office of division counsel associate chief_counsel tax exempt and government entities cc tege eoeg et1 - genin-113007-02 railroad retirement act tax status in accordance with the coordination procedure established between the service and the railroad retirement board rrb the rrb has provided us with its opinion that one of the following businesses became an employer under the railroad retirement act and the railroad unemployment insurance act effective date and that the other two businesses are not employers under the acts we have reviewed the opinion of the rrb and based upon the information submitted to the rrb we also conclude that became an employer under the railroad_retirement_tax_act effective date we also concur that are not employers under the act please take the appropriate action regarding these businesses will e mcleod cc
